Citation Nr: 0823536	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-33 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a skin disorder (other 
than herpes) as secondary to a service connected psychiatric 
disorder.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1976 to February 1979.  The veteran also served in the 
Air Force Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Togus, Maine Regional Office (RO) for the New York, New York 
RO of the Department of Veterans Affairs (VA).

The Board notes that the veteran has submitted additional 
evidence after the final adjudication of his claim by the RO, 
and he has not waived RO consideration of the additional 
evidence.  However, as the newly submitted evidence consists 
of copies of service records previously considered by the RO 
and an internet news article which essentially duplicates 
articles previously submitted, the Board finds that the newly 
submitted evidence consists of evidence that had been 
previously considered by the RO in their prior determination.  
Therefore, an additional remand is unnecessary and would not 
result in any additional benefit for the veteran.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not demonstrate that the 
veteran's claimed skin disorder is a result of any 
established event from active service or is secondary to his 
service-connected psychiatric disorder.


CONCLUSION OF LAW

A skin disorder is not the result of any established event 
from active service or secondarily caused by a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in August 2005 and October 2005.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.



Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic diseases 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Skin Disorder

In this case, service treatment records from the veteran's 
period of active duty are negative for signs, symptoms, or 
treatment for a skin disorder (other than herpes).  Reports 
of Medical History (RMH) completed by the veteran in 
August 1985, October 1986, September 1988, April 1992, and 
June 1997 reveal that the veteran had no history of skin 
diseases.  Military reserve examinations conducted in 
August 1985, October 1986, September 1988, and April 1992 all 
show normal skin.  On a reserve examination in June 1997, the 
examiner found scattered nevi.  In July 2001, the veteran 
complained of a rash to a reserve service examiner.

A private treatment note dated September 1997 states that the 
veteran had probable neurodermatitis on his left arm.  In 
February 2001, the veteran told a private examiner that he 
had an itchy left arm.  The examiner provided a diagnosis of 
eczema.  

The veteran stated in June 2001 that he had been getting a 
rash on his left arm.  He noted that he itched more when he 
was exposed to stress.  He believed his rashes were related 
to his nervous condition.

An additional private treatment note dated July 2001 states 
that the veteran had a four-year history of an itchy left 
arm.  It was noted that the itch previously only occurred in 
the winter.  The examiner observed that scratching developed 
lesions.  The veteran said that his lesions increased during 
times of stress.  A diagnosis of pruritis was given.

In July 2001, the veteran stated that his left arm had itched 
since 1997.  He noticed that the itching increased during 
times of stress.  He said that the disorder was believed to 
be topical dermatitis.  It was noted that it was unknown if 
the disorder was caused by stress, but he felt that stress 
aggravated his condition.  In August 2001, the veteran said 
that he had been diagnosed with pruritis.  After 
investigating pruritis online, the veteran found a web site 
that said that pruritis was secondary to anxiety.  He 
remarked in August 2005 that he used Zostrix, and both of his 
arms were affected during stressful times.

A private treatment record from C.K., M.D., dated 
September 2004 states that the veteran had scattered nevi 
over his chest, back, abdomen, extremities, and face.  It was 
noted that the veteran would use Zostrix cream when he got 
notalgia parestheticia on his arm.  An additional note from 
October 2004 indicates that the veteran had persistent 
itching from notalgia paresthetia.

On VA examination in April 2006, the veteran reported that 
his rash and itching was intermittent nature.  He remarked 
that it would come on about twice a year.  He also said that 
when he got anxious he would get the rash.  The examiner 
found no signs of skin lesions at that time.  There was no 
scarring, disfigurement, acne, chloracne, or scaring.  The 
examiner provided a diagnosis of pruritis.  The examiner 
opined that the disorder could occur without provocation of 
the anxiety disorder.  He noted that there was no 
documentation in the claims file that the veteran's skin 
disorder was brought on by his anxiety disorder; the only 
evidence that he had in that regard was the veteran's own 
statement.

In June 2006, the veteran said that he was just getting over 
an outbreak of his rash.  He said that his rash would come 
out at different times, and he believed that stress had an 
effect on his rash.  He said that Dr. K. told him that his 
condition was related to his nerves which was related to his 
anxiety disorder.  In a separate June 2006 statement, the 
veteran said that a July 2001 treatment note showed that his 
dermatitis was related to stress.  He remarked that various 
internet articles he found showed atopic dermatitis and 
Pruritis to be aggravated by stress.

A private biopsy report from June 2006 reveals a slight 
spongiotic dermatitis.  Dr. K. noted that the area looked 
like a notalgia paresthetica.

The veteran stated on his VA form 9 that there was a causal 
relationship between his skin disorder and his service 
connected anxiety disorder.  He said that it was more likely 
than not that stress was causing his disorder.

The veteran also submitted internet articles from skin-
disease.com, the University of Iowa Family Practice Handbook, 
the Handbook of Dermatology and Venereology, and webmd.com.  
These articles all provide general information concerning 
atopic dermatitis, eczema, and pruritis.  It was noted that 
stress and psychological disorders may have an effect on skin 
conditions.

Based on the evidence of record, the Board finds that the 
veteran's claimed skin disorder (other than herpes) is a not 
a result of any established event from active service.  In 
this matter, the Board finds the absence of complaints or 
treatment of a skin disorder in the service treatment records 
persuasive that the veteran did not incur a skin disorder 
during active duty.  The first complaints of a skin disorder 
appear in a private treatment record from September 1997-
over 18 years after the veteran left active duty.  The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  Without competent 
medical evidence of an in-service incurrence or aggravation 
of a disease or injury, service connection cannot be granted 
on a direct basis.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The Board has considered whether service connection for a 
skin disorder (other than herpes) could be established on a 
presumptive basis.  To establish service connection for a 
disability on a presumptive basis, the disability must 
manifest itself to a compensable degree within one year of 
the veteran leaving active duty.  See 38 C.F.R. §§ 3.307, 
3.309 (2007).  In this case, no medical evidence demonstrates 
that the veteran experienced a skin disorder (other than 
herpes) to a compensable level within a year after his 
discharge from active duty.  Therefore, service connection 
for a skin disorder cannot be established on a presumptive 
basis.

The Board has also considered whether service connection 
could be granted on a secondary basis to the veteran's 
service-connected psychiatric disorder.  In this matter, the 
Board finds the opinion of the April 2006 VA examiner 
persuasive.  The examiner reviewed the claims file and 
interviewed the veteran before offering his opinion that 
there was no evidence other than the veteran's own 
contentions that his skin disorder was caused by his stress.  
Without competent medical evidence that provides a link 
between the veteran's claimed skin disorder and his service-
connected psychiatric disorder, service connection cannot be 
granted on a secondary basis.

The Board has carefully considered the internet articles from 
skin-disease.com, the University of Iowa Family Practice 
Handbook, the Handbook of Dermatology and Venereology, and 
webmd.com provided by the veteran.  While these articles 
provide useful general information about skin disorders, none 
of the articles specifically mention the veteran.  None of 
the writers of the articles say that they personally examined 
of the veteran.  As none of the articles are based on a 
personal examination of the veteran and a review of the 
veteran's treatment records, the Board finds them to be of 
less persuasive value regarding the etiology of the veteran's 
skin disorder.

The veteran's statement that a July 2001 treatment record 
provides a link between stress and his skin disorder has been 
considered.  However, a review of the July 2001 record in 
question shows that the examiner merely recorded the 
veteran's statement that his skin disorder increased during 
stress.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value. See, e.g., LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (the fact that the 
veteran's history is recorded in medical records does not 
transform it into a competent medical opinion); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion on when it is based exclusively on the recitations of 
a claimant that have been previously rejected.)  Thus, while 
the July 2001 treatment note provides competent medical 
evidence regarding the veteran's current symptoms, it does 
not provide a competent medical nexus between those symptoms 
and the veteran's service connected psychiatric disorder as 
the examiner simply recounted the veteran's unsubstantiated 
account of his medical history.

The Board also considered the veteran's claim that Dr. K. 
told him that his condition was related to his nerves which 
was related to his anxiety disorder.  Unfortunately, a review 
of the records provided by Dr. K. do not show that he made 
such a statement.

With respect to the veteran's own contentions that stress 
causes his skin disorder, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the veteran's contentions 
that he currently has a skin disorder caused by his service 
connected psychiatric disorder.  In this case, when the 
veteran's post-service treatment records are considered 
(which do not contain persuasive evidence of a nexus between 
a skin disorder and the veteran's psychiatric disorder), the 
Board finds that the medical evidence outweighs the veteran's 
contentions that he has a skin disorder that is related to 
his psychiatric disorder.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a skin disorder (other 
than herpes) is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


